Citation Nr: 0029161	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis 
dissecans of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for arthritis of the 
right knee, both hands, wrists and cervical and lumbar spine 
as secondary to service-connected osteochondritis dissecans 
of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the New Orleans, 
Louisiana, Department of Veterans (VA), Regional Office (RO), 
which granted entitlement to a 20 percent disability rating 
for osteochondritis dissecans of the left knee.  Secondary 
service connection for arthritis of the right knee, both 
hands, wrists and cervical and lumbar spine was denied.


REMAND

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This amendment rewrites 
the 38 U.S.C. § 5107- "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to assist a claimant in developing all facts 
pertinent to a claim for benefits under this title.  H.R. 
4205, the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).

In deciding this appeal, the Board will apply the amended 
version of section 5107 cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

In his August 1999 VA Form 9, Appeal to the Board, the 
veteran averred that he has received ongoing treatment for 
his claimed disorders at the VA Medical Center in New Orleans 
(VAMC-New Orleans).  To date, however, the RO has not 
associated these records with the claims folder.  The Board 
observes that well-established legal precedent holds that VA 
has constructive notice of medical records in its possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
all VAMC-New Orleans in/outpatient, clinical, and special 
study reports relating to treatment received by the veteran 
for the disabilities at issue must be obtained and associated 
with the claims file.

Under 38 U.S.C.A. § 5107(a) (West 1991), VA also has a duty 
to assist the veteran in the development of all facts 
pertinent to his claim, including obtaining VA examinations 
which are adequate for adjudication, as well as the duty to 
obtain all relevant treatment records.  Littke v. Derwinski, 
1 Vet. App. 90 (1991). Examinations must also address the 
rating criteria in relation to the veteran's symptoms, to 
include the effect of pain upon function.  Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 
204-206, 208 (1995).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Although the veteran complained of left knee pain with motion 
on VA examination in December 1998, the examination report 
included no findings as to the effect of pain upon function.  
Additionally, the examination report reflected no opinions as 
to the most probable cause of the veteran's arthritis of the 
right knee, both hands, wrists and cervical and lumbar spine.  
As to this, the Court has also stated that the Board may only 
consider independent medical evidence to support its 
findings.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, it would be helpful if the RO would obtain an opinion 
from a VA orthopedic specialist as to the nature and severity 
of the veteran's service-connected left knee disorder, as 
well as the etiology of his multi-joint arthritis.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records 
developed at 
VAMC-New Orleans, should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  The RO should then schedule the 
veteran for VA orthopedic examination in 
order to determine the current extent of 
his service-connected osteochondritis 
dissecans of the left knee, and the most 
probable etiology of his arthritis of the 
right knee, both hands, wrists and 
cervical and lumbar spine.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the examiner prior to 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the orthopedic 
examiner.  The examiner must provide a 
thorough description of the veteran's 
claimed disorders, including a complete 
ranges of motion study, as well as any 
neurologic pathology.  With respect to 
the left knee, the examiner must take 
care to differentiate symptoms due to the 
veteran's the service-connected and 
nonservice-connected pathologies.

The orthopedic examiner must then 
correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not that any 
current arthritis of the right knee, both 
hands, wrists and cervical and lumbar 
spine is related to service either by way 
of incurrence or aggravation, or is 
secondary to service-connected left knee 
disorder.



In addition, the orthopedic examiner must 
render objective clinical findings 
concerning the severity of the veteran's 
service-connected left knee disorder, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examination report 
should reconcile the veteran's subjective 
complaints of left knee pain with the 
objective findings on examination.  A 
legible copy of the examination report, 
with a discussion of the salient facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
increased rating and secondary service 
connection claims.

In reference to the veteran's claim for 
an increased disability rating for 
osteochondritis dissecans of the left 
knee, the Board reminds the RO that the 
VA's Office of General Counsel has 
determined that where there is evidence 
of arthritis and instability of the knee, 
separate disability evaluations may be 
assigned under 38 C.F.R. Part 4, 
Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for 
Knee Disability) and VAOPGCPREC 9-98 
(Multiple Ratings for Musculoskeletal 
Disability and Applicability of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59).  A discussion as 
to the applicability of these opinions 
should be addressed in this case.

In reference to the veteran's secondary 
service connection claims, the RO should 
specifically consider the provisions of 
38 C.F.R. § 3.310 and the precedential 
finding set forth by the United States 
Court of Appeals for Veterans Claims in 
Allen v. Brown, 7 Vet. App. 439 (1995).

4.  If either of these determinations 
remain unfavorable to the veteran in any 
way, he should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A.§ 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  The veteran should also be 
provided with the current regulations 
regarding the rating of hearing 
impairment.  This document should include 
detailed reasons and bases for the 
decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination(s) may 
result in the denial of his claim(s).  38 C.F.R. § 3.655 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



